 

AMENDMENT NO. 2

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-10-008

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

SPACE EXPLORATION TECHNOLOGIES CORP.

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information  

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PREAMBLE

 

This Amendment No. 2 (the “Amendment”) to the Contract for Launch Services No.
IS-10-008, signed on March 19, 2010 between Iridium Satellite LLC and Space
Exploration Technologies Corp. (the “Contract”) is entered into on this 19th day
of July, 2012, by and between Iridium Satellite LLC, a limited liability company
organized and existing under the laws of Delaware, having its office at 1750
Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and Space
Exploration Technologies Corp., a Delaware corporation, having its office at 1
Rocket Road, Hawthorne, CA 90250 (“Contractor”).

 

RECITALS

 

WHEREAS, Customer and Contractor have engaged in discussions relating to changes
each would like to incorporate in the Contract reflecting a reduction in the
number of dedicated Launches, increase in the number of Satellites per Launch,
and adjustments to the Contract Price and Milestone Payment Schedules for
Non-Recurring and Recurring Payment Milestones; and

 

WHEREAS, the Parties now desire to amend Articles 1, 2, 3, 4, 5, 6, 11, 16,
Exhibit B, Exhibit C, Exhibit D and Exhibit E of the Contract.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract.

 

Article 2: The words “Falcon 9 [***]” used in the definition of “Falcon 9
[***]”, “Launch Vehicle”, Sections 1.1, 3.4, throughout Section 11, and in
Exhibit C are hereby deleted and replaced in their entirety with “F9 [***]”.

 

Article 3: Section 2.1 of the Contract is hereby modified by (i) deleting the
words “eight (8)” immediately preceding the text “dedicated Launches” in the
first line and (ii) inserting the words “seven (7)” in place thereof.

 

Article 4: As consideration for Customer waiving the application of interest at
the Contractor Interest Rate to the termination of the first Firm Launch in
accordance with Section 17.2 of the Contract, Section 2.1.2 of the Contract is
hereby modified by (i) deleting the words “[***]” immediately following the text
“no later than” in the second sentence and (ii) inserting the words “[***]” in
place thereof.

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 2

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Article 5: The following Section 4.9 is added.

 

“4.9           Refund. Contractor shall pay to Customer the amount of [***] US
Dollars (US$[***]) as an adjustment to the Base Contract Price (the “Refund”).
Contractor shall pay the Refund to Customer in [***] installments of [***] US
Dollars (US$[***]). Each such installment will be deducted from [***] due by
Customer to Contractor in the [***].”

 

Article 6: Section 5.1 of the Contract is hereby modified by (i) deleting the
words “eight (8)” immediately preceding the text “Firm Launches” in the first
sentence and (ii) inserting the words “seven (7)” in place thereof.

 

Article 7: Section 6.1.3(L) of the Contract is hereby modified by (i) deleting
the words “eight (8)” immediately preceding the text “, with a sum” in the first
sentence and (ii) inserting the words “seven (7)” in place thereof.

 

Article 8: Section 6.2.3(E) of the Contract is hereby modified by (i) deleting
the words “eight (8)” immediately preceding the text “, with a sum” in the first
sentence and (ii) inserting the words “seven (7)” in place thereof.

 

Article 9: With the termination of the first Firm Launch by this Amendment,
Sections 11.1.1(A) and 11.1.1(B) no longer apply.

 

Article 10: Section 11.1.1(C) is hereby modified by (i) deleting the text “No
later than [***] …” and replacing them with the text “No later than [***] …”.

 

Article 11: Section 11.1.1(C) (iv) is hereby deleted and replaced in its
entirety with the following:

 

“[***].”

 

Article 12: All references made to “nine (9) Satellites” throughout Section
11.2.3 of the Contract are hereby deleted and replaced in their entirety by the
words “ten (10) Satellites”.

 

Article 13: Section 16.1 of the Contract is hereby modified by (i) deleting the
words “nine (9)” immediately preceding the text “or more Satellites” in the
first sentence and (ii) inserting the words “ten (10)” in place thereof.

 

Article 14: All references made to “nine (9) Satellites” in Section 16.1.4 are
hereby deleted and replaced in their entirety by the words “ten (10)
Satellites”.

 

Article 15: All references made to “nine (9) Satellites” in Section 16.1.10 of
the Contract are hereby deleted and replaced in their entirety by the words ten
(10) Satellites.

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 3

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Article 16: Section 16.2.4 of the Contract is hereby modified by (i) deleting
the words “nine (9)” immediately preceding the text “as instructed by Customer”
and (ii) inserting the words “ten (10)” in place thereof.

 

Article 17: All references made to “nine (9) Satellites” in Section 16.2.10 of
the Contract are hereby deleted and replaced in their entirety by the words ten
(10) Satellites:

 

Article 18: Exhibit B of the Contract is hereby deleted and replaced in its
entirety by the Exhibit B attached hereto.

 

Article 19: Exhibit C of the Contract is hereby deleted and replaced in its
entirety by the Exhibit C attached hereto.

 

Article 20: Exhibit D of the Contract is hereby deleted and replaced in its
entirety by the Exhibit D attached hereto.

 

Article 21: Exhibit E of the Contract is hereby deleted and replaced in its
entirety by the Exhibit E attached hereto.

 

Article 22: The effective date of this Amendment shall be the date when all of
the following conditions have been fulfilled, as confirmed in writing promptly
upon occurrence:

 

(A)         Signature of the Amendment by both Parties; and

 

(B)         Receipt by the Customer of waiver or amendment of the provisions of
its COFACE Facility Agreement, dated as of October 4, 2010 (the “Credit
Facility”), such that Customer has authority under the Credit Facility to enter
into this Amendment.

 

Article 23: This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 24: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

For Customer For Contractor

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 4

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

IRIDIUM SATELLITE LLC  

SPACE EXPLORATION

TECHNOLOGIES CORP.

      Signature:   /s/ S. Scott Smith   Signature:   /s/ Gwynne Shotwell        
  Name: S. Scott Smith   Name: Gwynne Shotwell           Title: Executive Vice
President, Satellite Development & Operations   Title: President

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 5

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

EXHIBIT B

LAUNCH SCHEDULE

 

Firm Launch Mission   Start Date of Launch Slot   Launch Date           [***]  
[***]   [***]

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 6

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

EXHIBIT C

MILESTONE PAYMENT SCHEDULE

 

Table C.1 identifies the [***] Milestone Payments.

 

Table C.1 [***] Payment Milestones

Milestone  

Milestone

Due Date

 

Milestone

Payment (US$)

[***]   [***]   [***]

 

EXHIBIT C

MILESTONE PAYMENT SCHEDULE

 

MILESTONE PAYMENT SCHEDULE (CONTINUED)

 

Table C.2 identifies the [***] Milestone Payments [***].

 

Table C.2 [***] Milestones

No.  

Milestone

Completion Nominal

Dates (Months)

  Milestone  

Milestone Payments

(US$)

[***]   [***]   [***]   [***]

 

Note (1): [***]

Note (2): [***]

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 7

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

EXHIBIT D

OPTIONAL SERVICES

 

[***] Options  [***]
Exercise
Date
[***]   [***] Exercise
Date [***]   Non-
Recurring
Price  

Price Per

Launch

Service 

   Per
Occurrence
Price  [***]   L-[***]; L-[***]    L-[***]; L-[***]    [***]    [***]    [***] 
[***]   L-[***]    L-[***]    [***]    [***]    [***]  [***]   L-[***]  
 L-[***]    [***]    [***]    [***]  [***]   L-[***]    L-[***]    [***]  
 [***]    [***]  [***]   L-[***]    L-[***]    [***]    [***]    [***] 

 

General Conditions Applicable to the Optional Services described above:

 

1.Each Optional Service shall be elected by Customer by [***], in accordance
with Article [***], on or prior to the applicable [***].

 

2.The [***]: (a) shall be [***] on a [***] basis in the event a [***] in
accordance with Article [***]; and (b) may be [***] by Customer and Contractor.

 

3.The [***] as referred to in [***] of each Optional Service elected by Customer
shall be [***] by Contractor as follows: (a) [***] on the date following [***]
when Customer [***] to Contractor; and (b) [***] upon [***]. Any such [***] by
Contractor [***] by Customer shall be [***] by Customer within [***] Days.

 

4.The [***] as referred to in [***] of each Optional Service elected by Customer
shall be [***] by Contractor as follows: (a) [***] on the date following [***]
when Customer [***] to Contractor; (b) [***] upon [***] and (c) [***] upon
[***]. Any such [***] by Contractor [***] by Customer shall be [***] by Customer
within [***] Days.

 

5.For the sake of clarity, Customer may [***] on a [***] basis, subject to the
terms and conditions of this Agreement.

 

6.Performance of [***] shall be subject to the requirements set forth in Section
[***].

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 8

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

7.Prices for each Optional Service [***] in the event such Optional Service(s)
are [***]. In each case, the price of the Optional Service(s) shall be [***]. If
[***], such [***] shall be [***]. Otherwise, [***], shall be [***]:

 

[***] Price = $[***] = $[***]

 

[***] = $[***] = $[***]

 

Therefore, [***], is $[***].

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 9

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

EXHIBIT E

ADDITIONAL LAUNCH PRICE

 

A.           Additional Launch Option [***]

 

If Customer exercises an Additional Launch [***]. If the resulting amount [***],
such [***] shall be [***].

 

B.           Additional Launch Option Exercised [***]

 

For a Launch Date [***], the price of the Additional Launch shall be calculated
using the following formula:

 

[***]

 

If the resulting amount is [***], otherwise, the amount set forth in [***] shall
be [***].

 

C.           Additional Launch Milestone Payments

 

Milestone Payments for such Additional Launch shall be calculated based upon
[***]. For any Additional Launch exercised by Customer [***] prior to [***] is
exercised pursuant to Section 2.1.2, will be [***].

 

D.           Application of Additional Launch Reservation Fee

 

The [***] US Dollars (US$[***]) Additional Launch reservation fee, to the extent
paid by Customer pursuant to Section 2.1.2, shall be added to the Additional
Launch price as determined in Section A or B above, to determine the final
Launch Service price for the applicable Additional Launch.

 

Table E.1. [***]

 

    [***] Additional Launch Price, [***]  [***]   [***]   [***]   [***]  
[***]   [***]  $[***]   $[***]   $[***]   $[***]   $[***]   $[***] 

 

Table E.2. Payment Profile

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 10

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

No   Milestone [***]
Dates   Milestone  Milestone Payment
(%)   [***]    [***]   [***]   [***]%           Additional Launch price Sub
Total   [***]%           Reservation Fee  $[***]            Final Launch Service
Price   Sub Total plus $[***] 

 

E.           Illustrative Example Cases

 

For illustrative purposes only the following examples are provided: [***].

 

Example 1: [***]

 

Price = $[***]

 

[***]. The payment profile in this example would be the following:

 

No   Milestone [***]
Dates     Milestone   Milestone
Payment (%)   Milestone Payment
(US$)   [***]    [***]    [***]    [***]   $[***] 

 

Example 2: [***]

 

Price = $[***]

 

[***]

 

[***]. The payment profile in this example would be the following:

 

No   Milestone [***]
Dates     Milestone   Milestone
Payment (%)   Milestone
Payment (US$)   [***]    [***]    [***]    [***]   $[***] 

 

Execution Copy Iridium & Space Exploration Technologies Corp. Proprietary
Information 11

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

